Case 1:20-cv-02906-NLH Document 22 Filed 05/12/21 Page 1 of 10 PageID: 1056



                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY


 JACQUAR STOKES,

                   Petitioner,                    Civil Action

      v.                                       No. 20-2906 (NLH)

 NEW JERSEY DEPARTMENT OF
 CORRECTIONS,                                        OPINION

                   Respondent.



APPEARANCES:

Jacquar Stokes
824841
1001 Sterigere Street
Norristown, PA 19401-5391

     Petitioner pro se

Scott A. Coffina, Burlington County Prosecutor
Jennifer L. Bentzel, Assistant Prosecutor
Burlington County Prosecutor’s Office
New Courts Facility
49 Rancocas Road
Mount Holly, New Jersey 08060

     Attorneys for Respondent


HILLMAN, District Judge:

I.   INTRODUCTION

     Jacquar Stokes moves for summary judgment on his petition

for writ of habeas corpus filed pursuant to 28 U.S.C. § 2254.

ECF No. 15.    Respondent New Jersey Department of Corrections
Case 1:20-cv-02906-NLH Document 22 Filed 05/12/21 Page 2 of 10 PageID: 1057



opposes the petition and motion.        ECF Nos. 16-17.    For the

reasons below, the Court will dismiss the petition and motion.

II.   BACKGROUND

      The facts of Petitioner’s arrest were recounted below and

this Court, affording the state court's factual determinations

the appropriate deference, 28 U.S.C. § 2254(e)(1), reproduces

the recitation of the facts as set forth by the New Jersey

Superior Court Appellate Division in its opinion denying

Petitioner's post-conviction relief (“PCR”) appeal:

      On January 12, 2003, a police officer asked defendant's
      permission to search him for weapons, after observing
      defendant react suspiciously upon seeing the officer.
      Defendant fled but the officer caught him.     Defendant
      was searched and found with a semi-automatic handgun and
      four bags of crack cocaine.

      On February 24, 2003, the Mount Holly police responded
      to a report of a stabbing at a residence on Grant Street.
      The officers found the victim, Ernest Greene (Greene),
      lying on the steps of the residence. Attempts to save
      Greene's life were unsuccessful. An eyewitnesses [sic]
      told the officers that he saw defendant stab Greene in
      the neck. Another eyewitness said that he saw defendant
      argue with Greene before the stabbing.

      About fifteen minutes later, the police found defendant.
      They arrested him and returned him to the crime scene,
      where the two eyewitnesses identified him as the person
      who stabbed Greene. The officers transported defendant
      to the Mt. Holly Police Department.        The officers
      continued their investigation.      Four other persons
      identified defendant as the individual who stabbed
      Greene.

State v. Stokes, No. A-4355-10, 2012 WL 2327784, at *1 (N.J.

Super. Ct. App. Div. June 20, 2012).        Petitioner alleges the




                                    2
    Case 1:20-cv-02906-NLH Document 22 Filed 05/12/21 Page 3 of 10 PageID: 1058



arresting officer never filed an arrest report or probable cause

statement and that the officer who did file a probable cause

statement did not implicate him in the crime.             ECF No. 1 at 6.

Petitioner eventually pled guilty to first-degree aggravated

manslaughter, N.J.S.A. § 2C:11–4(a)(1), and third-degree

resisting arrest, N.J.S.A. § 2C:29–2(a)(3).             Stokes, 2012 WL

2327784, at *1-2. 1       He received an 18-year sentence that was

subject to New Jersey’s No Early Release Act.             Id. at *2.

         On June 26, 2013, Petitioner filed a habeas corpus petition

under 28 U.S.C. § 2254 in this District challenging his

convictions and sentence.          Stokes v. Lagana, No. 13-4337, 2016

WL 5329589 (D.N.J. Sept. 22, 2016).           The Honorable Jerome B.

Simandle dismissed the petition as untimely on September 22,

2016 but gave Petitioner 30 days to file a statement in favor of

equitable tolling.        Id.   Petitioner did not file a statement.

         Petitioner maxed out on his sentence on June 9, 2018 and

was arrested on November 27, 2019 by the New Jersey State Parole

Board (“Parole Board”) allegedly without a warrant.              ECF No. 1

at 6.      This § 2254 petition was filed on March 16, 2020.




1 Petitioner was originally indicted on a murder charge that was
reduced to aggravated manslaughter in exchange for his guilty
plea.


                                        3
Case 1:20-cv-02906-NLH Document 22 Filed 05/12/21 Page 4 of 10 PageID: 1059



III. STANDARD OF REVIEW

     Title 28 U.S.C. § 2254 permits a federal court to entertain

a petition for writ of habeas corpus on behalf of a person in

state custody, pursuant to the judgment of a state court, “only

on the ground that he is in custody in violation of the

Constitution or laws or treaties of the United States.”           28

U.S.C. § 2254(a).

     With respect to any claim adjudicated on the merits by a

state court, the writ shall not issue unless the adjudication of

the claim

     (1) resulted in a decision that was contrary to, or
     involved an unreasonable application of, clearly
     established Federal law, as determined by the Supreme
     Court of the United States; or

     (2) resulted in a decision that was based on an
     unreasonable determination of the facts in light of the
     evidence presented in the State court proceeding.


28 U.S.C. § 2254(d).     A state court decision is “contrary to”

Supreme Court precedent “if the state court applies a rule that

contradicts the governing law set forth in [Supreme Court]

cases,” or “if the state court confronts a set of facts that are

materially indistinguishable from a decision of th[e] Court and

nevertheless arrives at a result different from [the Court’s]

precedent.”   Williams v. Taylor, 529 U.S. 362, 405–06 (2000).

“[A] state-court decision is an unreasonable application of

clearly established [Supreme Court] precedent if it correctly



                                    4
Case 1:20-cv-02906-NLH Document 22 Filed 05/12/21 Page 5 of 10 PageID: 1060



identifies the governing legal rule but applies that rule

unreasonably to the facts of a particular prisoner’s case.”

White v. Woodall, 134 S. Ct. 1697, 1706, reh’g denied, 134 S.

Ct. 2835 (2014).

IV. ANALYSIS

A.   Jurisdiction

     Although not addressed by either party, the Court lacks

jurisdiction over the § 2254 petition to the extent it

challenges Petitioner’s 2005 convictions and sentence.

Petitioner challenged these convictions in his prior § 2254

proceeding, and Petitioner took no action to challenge the

dismissal of that petition.      Where a petition raises a claim

that was or could have been raised in an earlier habeas petition

decided on the merits, that claim clearly is “second or

successive.”   Benchoff v. Colleran, 404 F.3d 812, 817 (3d Cir.

2005) (citing McCleskey v. Zant, 499 U.S. 467, 493–95 (1991);

Wise v. Fulcomer, 958 F.2d 30, 34 (3d Cir.1992)).          There is no

indication that Petitioner received permission from the Third

Circuit to file a second or successive petition challenging his

convictions, and this Court lacks jurisdiction absent an order

from the Third Circuit.     The Court declines to transfer the

claims to the Third Circuit for review because the petition

would once again be time barred under the Anti-Terrorism and

Effective Death Penalty Act (“AEDPA”).        See 28 U.S.C. § 1631



                                    5
Case 1:20-cv-02906-NLH Document 22 Filed 05/12/21 Page 6 of 10 PageID: 1061



(permitting courts to transfer an action to a court in which it

could have been properly filed).

     Even if this Court had jurisdiction over the challenges to

Petitioner’s convictions and sentence, they would be dismissed

as time barred.    In dismissing Petitioner’s first § 2254

petition as untimely, Judge Simandle noted “[t]he judgments of

convictions were entered on March 11, 2005.         Petitioner did not

file a direct appeal; therefore his convictions became final

after the expiration of the period in which he could have filed

a timely appeal: April 25, 2005.        AEDPA’s one-year statute of

limitations therefore expired on April 25, 2006, well before

this petition was filed in July 2013.”        Stokes v. Lagana, No.

13-4337, 2016 WL 5329589, at *6 (D.N.J. Sept. 22, 2016)

(internal citations omitted).      Judge Simandle further concluded

that the statutory tolling provision of 28 U.S.C. § 2244(d)(2)

did not help Petitioner “because AEDPA’s statute of limitations

expired prior to the filing of his PCR petition on September 12,

2008.”   Id.   This reasoning equally applies to the claims

Petitioner attempts to raise in his current challenge to his

convictions and sentence.      Petitioner’s argument that a

challenge to a court’s jurisdiction may happen at any time does

not supersede § 2254’s express limitation on the time a state

prisoner may file a challenge to his or her state court

conviction.



                                    6
Case 1:20-cv-02906-NLH Document 22 Filed 05/12/21 Page 7 of 10 PageID: 1062



B.    Exhaustion

      Respondent argues the petition should be dismissed as

unexhausted to the extent it challenges Petitioner’s arrest

for violation of parole.     “Petitioner has not, to the

State’s knowledge, sought any court review of the propriety

of what appears to be a parole violation charge.          It is

impossible for this Honorable Court to consider, let alone

conclude, that the New Jersey State courts have rendered

any decisions on the merits of this claim.”         ECF No. 16 at

31.   Petitioner asserts that he may challenge a court’s

jurisdiction at any time and “that he cannot be compelled

to exhaust state remedies for an offense that he was never

charged with.”     ECF No. 18 at 3.

      Section 2254 states in relevant part that “[a]n

application for a writ of habeas corpus on behalf of a

person in custody pursuant to the judgment of a State court

shall not be granted unless it appears that the applicant

has exhausted the remedies available in the courts of the

State.”   28 U.S.C. § 2254(b)(1)(A).      “An applicant shall

not be deemed to have exhausted the remedies available in

the courts of the State, within the meaning of this

section, if he has the right under the law of the State to

raise, by any available procedure, the question presented.”

28 U.S.C. § 2254(c).     Petitioner submits a copy of a parole



                                      7
Case 1:20-cv-02906-NLH Document 22 Filed 05/12/21 Page 8 of 10 PageID: 1063



warrant dated May 2, 2020.      ECF No. 19 at 4.     He asserts

the state courts “won’t entertain my petitions.         They have

abstained” and that he did not challenge this arrest in a

direct appeal or PCR petition because “this is a new claim

under a new ind. No. MPSV-03-07-01043-I.”        ECF No. 1 at 8.

     The fact that this is a new claim does not excuse

Petitioner from the exhaustion requirement.         The challenge

to the parole arrest would be filed separately from any

challenge to the 2005 convictions since they would be two

separate state court orders.      See 28 U.S.C. § 2254 Rule

2(e); see also McKnight v. United States, 27 F. Supp. 3d

575, 578 (D.N.J. 2014) (“No habeas petitioner can challenge

different determinations in a single action.”).         It is not

Petitioner’s failure to challenge his parole revocation in

2005 or in 2013 that makes this claim unexhausted but his

failure to challenge it in 2019.

     Prisoners in New Jersey may appeal the revocation of

parole to the New Jersey Appellate Division.         N.J. Ct. R.

2:2-3(a)(2).   Petitioner cursorily states the courts

abstained from his petition but does not indicate where or

when he challenged the parole warrant in state court.           His

main argument seems to be that he cannot be arrested on a

charge of violating parole when his convictions were

invalid from the beginning, but this is an argument that



                                    8
Case 1:20-cv-02906-NLH Document 22 Filed 05/12/21 Page 9 of 10 PageID: 1064



needed to be filed in state court before filing a federal

habeas corpus petition.     Accordingly, this claim will be

dismissed as unexhausted.

C.   Motion for Summary Judgment

     Petitioner files a motion for summary judgment,

asserting that “there is no dispute regarding Petitioner’s

claim that the affidavit of probable cause [leading to his

2005 charges] . . . fails to mention him as the suspect who

committed the crime alleged . . . and Respondent New Jersey

Attorney General has filed no answer.”        ECF No. 15 at 2.

     The motion seeks summary judgment on a claim over

which the Court lacks jurisdiction because it is barred by

AEDPA’s restrictions on second or successive § 2254

petitions.   Alternatively, the claim for which Petitioner

seeks summary judgment is dismissed as time barred.          In

either scenario, the Court need not reach the merits of the

summary judgment motion and will dismiss it.

D. Certificate of Appealability

     AEDPA provides that an appeal may not be taken to the court

of appeals from a final order in a § 2254 proceeding unless a

judge issues a certificate of appealability on the ground that

“the applicant has made a substantial showing of the denial of a

constitutional right.”     28 U.S.C. § 2253(c)(2).      The United

States Supreme Court held in Slack v. McDaniel that “[w]hen the



                                    9
Case 1:20-cv-02906-NLH Document 22 Filed 05/12/21 Page 10 of 10 PageID: 1065



district court denies a habeas petition on procedural grounds

without reaching the prisoner’s underlying constitutional claim,

a COA should issue when the prisoner shows, at least, that

jurists of reason would find it debatable whether the petition

states a valid claim of the denial of a constitutional right and

that jurists of reason would find it debatable whether the

district court was correct in its procedural ruling.”           529 U.S.

473, 484 (2000).

      This Court will deny a certificate of appealability because

jurists of reason would not find it debatable that the petition

is dismissible as a second or successive § 2254 petition, or is

time barred and is unexhausted.

 V.   CONCLUSION

      For the reasons stated above, the challenge to Petitioner’s

state convictions and sentence shall be dismissed as an

unauthorized second or successive habeas petition, or in the

alternative it is untimely.      The Court will dismiss the claim

regarding the parole violation arrest as unexhausted and will

deny a certificate of appealability.        The motion for summary

judgment will be dismissed.

      An appropriate Order will be entered.



  May 12, 2021                              s/ Noel L. Hillman
Date                                     NOEL L. HLLMAN
                                         U.S. District Judge



                                    10
